Citation Nr: 1121143	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-40 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical treatment of record first reflects the Veteran's complaint of experiencing hearing loss in 2003 and the first diagnosis of bilateral hearing loss in 2004.

2.  The only medical opinion of record addressing the etiology of the Veteran's hearing loss fails to relate this condition to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in July 2006, which apprised the Veteran of the criteria for establishing service connection, and which was sent prior to the initial adjudication of the Veteran's claim.

Regarding VA's duty to assist, the Veteran's service personnel and treatment records, private treatment records, and VA treatment records have been obtained, and there are no records identified by the Veteran as relevant that were not obtained.  The Board acknowledges that the Veteran's claims file reflects that he is currently in receipt of Social Security Administration (SSA) disability benefits, which were awarded in 1994.  However, the Veteran has not reported that these records are relevant to his bilateral hearing loss service connection claim, and the medical treatment of record dating from the time of this SSA award reflects that the Veteran was being treated for the residuals of several cerebral vascular accidents, as well as a cardiac impairment.  Moreover, treatment records from the time of his SSA disability benefits award fail to reference any hearing loss.  Accordingly, as the evidence of record does not suggest that these SSA records would be relevant to the disposition of the Veteran's current bilateral hearing loss service connection claim, the Board finds this decision may be adjudicated without first remanding the Veteran's claim to obtain these records.

The Veteran was also afforded a VA examination during the instant appeal period, during which the examiner offered a medical opinion addressing the etiology of  the Veteran's bilateral hearing loss.  The Board finds that the VA examination and medical opinion are sufficient for adjudicatory purposes, as the VA examination report reflects that a sufficient examination and relevant diagnostic testing were conducted, and the VA medical opinion is predicated upon an accurate review of the record and is supported by a sufficient rationale.    The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

Moreover, in light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The Veteran contends that his current bilateral hearing loss is attributable to his in-service engine room noise exposure while serving aboard Naval vessels as an engine mechanic.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

Regarding the Veteran's bilateral hearing loss claim, the Board notes that a hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater;  when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran's service treatment records reflect no hearing complaints, and while no audiometric testing was performed in conjunction with the Veteran's separation from service, the results of whispered voice testing were recorded as 15/15 bilaterally.  

A December 2003 private treatment record first reflects the Veteran's report of experiencing a hearing impairment.  At that time, the Veteran reported that he had experienced a hearing impairment for some time.  A February 2004 private audiological treatment record reflects a diagnosis of moderate to severe sensorineural bilateral hearing loss and documents the Veteran's report of experiencing a right ear hearing impairment since his discharge from service in 1969.

Based on the Veteran's reports of having been exposed to acoustic trauma while serving in the engine rooms aboard both the U.S.S. Orion and U.S.S. Caddo Parish and his private treatment records reflecting a diagnosis of bilateral hearing loss, the Veteran was afforded a VA audiometric examination in August 2007.  During the examination, the Veteran reported that he was not supplied with hearing protection when performing his in-service engine room duties.  In addition to his in-service noise exposure, the Veteran also reported post-service occupational noise exposure as a construction worker, fireman, and mechanic.  After conducting relevant diagnostic testing, the examiner diagnosed the Veteran with mild sloping to severe sensorineural hearing loss.  The examiner then noted his review of the Veteran's claims file, including his service treatment records, which the examiner noted failed to document any complaints of or diagnosis of hearing loss, and his private treatment records, which the examiner noted first document hearing loss approximately 34 years after service.  The examiner then opined that it was less likely than not that the Veteran's current bilateral hearing loss was related to service, stating that the Veteran's hearing loss was more likely related to his reported post-service occupational noise exposure and the effects of aging.  In support of this opinion, the examiner cited the large gap between the Veteran's service and his first diagnosis of hearing loss many years after service, as well as an Institute of Medicine study regarding noise-induced hearing loss that found no scientific data supporting the late-onset of bilateral hearing loss many years after  noise exposure.

The Board finds that this opinion is probative, as it is predicated upon an accurate review of the claims file and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Specifically, as documented by the VA examiner, while the Veteran has reported experiencing a hearing impairment since service, the first complaint of bilateral hearing loss of record is in 2003, approximately 34 years after the Veteran's discharge from service and after his post-service employment involving noise exposure.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

With regard to the Veteran's report that he has experienced the symptoms of bilateral hearing loss since service, the Board notes that the Veteran's claims file currently contains post-service medical treatment records dating from 1992, and there are no mention of hearing complaints prior to 2003.  While the absence of contemporaneous treatment records will not necessarily render the Veteran's reports of experiencing a hearing loss since service not credible, the Veteran's treatment for other maladies while failing to report a hearing impairment does not serve to substantiate his claim, and reduces the probative value of these statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lack of contemporaneous medical evidence does not necessarily render lay evidence not credible).  

Nevertheless, even assuming the credibility of the Veteran's report of experiencing a decrease in hearing acuity since service, the Board noted that while the Veteran is competent to report experiencing this, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required), he is not competent to diagnosis a hearing loss for VA purposes (a diagnosis made based on audiometric and speech discrimination testing as defined by 38 C.F.R. § 3.385). See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  Moreover, as noted above, the first diagnosis of hearing loss is many years after service and following his post-service employment involving noise exposure.  

Accordingly, as the Veteran first reported and was first diagnosed with bilateral hearing loss many years after service, and as the only medical opinion of record fails to relate the Veteran's current bilateral hearing loss to service, the Board finds that the greater weight of the evidence is against the claim for service connection for bilateral hearing loss.  Thus, the Veteran's appeal of this issue is denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

With regard to the Veteran's service connection for an acquired psychiatric disorder, claimed as PTSD, the Board finds that further evidentiary development is warranted before the Veteran's claim may be adjudicated.  

The Veteran's VA treatment records reflect that he has been diagnosed with both PTSD and depression, and the Veteran contends that he developed PTSD as the result of his in-service stressful experiences, including his Naval ship's involvement in a rocket attack in which he held one of his fellow service members as the service member died before medical assistance arrived.  When reporting this incident, the Veteran approximated that it occurred in July of 1968.

As referenced above, the Veteran reports that he served aboard the U.S.S. Orion (AS18) and U.S.S. Caddo Parish (LST-515).  The Veteran's service personnel records confirm his assignments aboard these ships and reflect that he served aboard the U.S.S. Orion from February 1966 to June 1968, with service aboard the U.S.S. Caddo Parish from August 1968 to August 1969.  The Veteran's service personnel records further reflect that he received hostile fire pay from approximately August 1968 to August 1969, and research requested by the RO confirmed that the U.S.S. Caddo Parish was in the official waters of the Republic of Vietnam from approximately August 1968 to August 1969.  

The record reflects that the RO submitted research requests in an attempt to confirm the Veteran's reported PTSD stressor.  Specifically, the RO requested confirmation of the Veteran's report of a rocket attack on the U.S.S. Caddo Parish and a related casualty in June or July of 1968, and the ship's deck logs from this two-month time period did not document the Veteran's reported stressor.

The Board finds that given the evidence of the U.S.S. Caddo Parrish's presence in the offshore waters of Vietnam from August 1968 to August 1969, after the period researched by the RO and during which the vessel would presumably have been vulnerable to hostile military action (as reflected by the Veteran's receipt of hostile fire pay during this time frame), research requests should be submitted to determine whether the Veteran's ship of assignment was indeed exposed to hostile military forces during this period of his service.

The Board also notes that during the pendency of this appeal, VA has revised the provisions of 38 C.F.R. § 3.304(f)(3), alleviating the requirement that the certain stressors be confirmed by corroborative research.  See 38 C.F.R. § 3.304(f)(3) (Supp. 2010) (stating that credible supporting evidence that a claimed in-service PTSD stressor occurred may be established through credible lay testimony alone if the in-service stressor involves fear of hostile military or terrorist activity).  However, in the instant case, the Veteran has reported his stressor as a very specific event.  Attempts at corroboration appear warranted.  

Moreover, as outlined above, the Veteran's VA treatment records reflect recent diagnoses of both PTSD and depression.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the nature of any currently-diagnosed acquired psychiatric disorder and that a VA opinion should be obtained to address the potential relationship of any diagnosed acquired psychiatric disorder to service.  The Board further notes that while the newly revised PTSD regulations allow credible lay evidence to establish the occurrence of a claimed stressor involving hostile military forces if the stressor is consistent with the circumstances of the Veteran's service, the new regulations require a VA psychiatrist or psychologist to determine both that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Accordingly, the examiner should specifically address whether the Veteran's reported stressors are sufficient to cause his PTSD symptoms and whether his PTSD may be related to those stressors.

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records from July 2007 to the present.

2.  Contact the appropriate entity and request that research be conducted to determine whether the U.S.S. Caddo Parish (LST-515) came under rocket attack or other hostile military action between August 1968 and August 1969, to include any resulting casualties.  

3.  Next, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD.  

The examiner should be provided with a copy of the claims folder which should be reviewed, including the Veteran's PTSD diagnosis reflected in his VA treatment records and the Veteran's reported PTSD stressors involving hostile forces.

The examiner is then asked to opine whether it is as likely as not that any currently-diagnosed acquired psychiatric  disorder, to include PTSD, had its onset in service or is related to the Veteran's reported in-service stressful experiences.  The examiner should opine whether the Veteran's reported stressors are sufficient to cause his symptoms, as well as whether his PTSD diagnosis is related to his reported stressors.

A complete rationale should also be provided for any opinion expressed.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included.

4.  Thereafter, the evidence should be reviewed, any further development accomplished as may become indicated as a result of the development undertaken above, and the claim re-adjudicated.  This should include consideration of the newly revised provisions of 38 C.F.R. § 3.304(f)(3).  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


